DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to the Patent Board Decision on 5 July 2022.   

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  
Claims 1-20 are directed generally to detecting a change of movement of a display and in response, adjusting a first touch activation region to encompass a new area on the display.
The prior art of record fails, individually or in specific combinations, to teach or suggest in part, at least “…displaying one or more selectable user interface elements on the touch-sensitive display that are associated with corresponding touch activation regions, wherein the one or more selectable user interface elements include a first selectable user interface element that is associated with a first touch activation region; detecting a change of movement of the touch-sensitive display that has an associated respective direction; in response to detecting the change of movement of the touch-sensitive display: adjusting the first touch activation region to encompass a new area of the touch-sensitive display that is at least partially different from the first touch activation region prior to detecting the change of movement, wherein the new area includes a region of the touch-sensitive display adjacent, in a direction opposite to the associated respective direction, to the first touch activation region; after detecting the change of movement of the touch- sensitive display, detecting a touch input on the touch-sensitive display; and in response to detecting the touch input on the touch- sensitive display: in accordance with a determination that the touch input is detected within the adjusted first touch activation region, performing a user interface operation that is associated with the first selectable user interface element; and in accordance with a determination that the touch input is detected outside of the adjusted first touch activation region, forgoing performance of the user interface operation that is associated with the first selectable user interface element…“ as recited in amended independent claim 1 and similarly independent claims 19 and 20.   Dependent claims are also allowable for at least being dependent from an allowable base claim.
Accordingly, claims 1-20 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173